Title: From Thomas Jefferson to Edward Tiffin, 20 June 1803
From: Jefferson, Thomas
To: Tiffin, Edward


          
            Sir
                     
            Washington June 20: 1803.
          
          The resolution of the Genl. Assembly of Ohio expressing their satisfaction with the measures adopted by the National legislature, at their last session, in relation to the navigation of the Missisipi is a just tribute to the wisdom of those measures. it is worthy also the sound discernment with which that state disregarded the seductive suggestions of a supposed separate interest; and manifests dispositions to support the constitutional authority of the General government, of which the state legislatures will doubtless ever set the example. nothing can so effectually contribute to produce the greatest good of our country, as harmony and mutual confidence between the general & State authorities, & a conviction that local & general interests, well understood, can never be in opposition.
          The confidence which they are also pleased to express in the administration of the General government, calls for my particular acknolegements. I have conscientiously pursued those measures which, on the best advice, seemed most likely to secure the rights & interests of the Western states in the navigation of the Missisipi. if these interests can be secured (and nothing yet forbids the hope) and our country saved from the havoc & desolations of war, from the burthens necessary to support it, & the consequent increase of the public debt, which would not fail in the end to absorb all the produce of our labor, and to overwhelm our liberties, I flatter myself that my fellow-citizens will be contented with the course pursued, and will countenance future endeavors to preserve their peace & prosperity. I pray you to accept assurances of my high respect & consideration.
          
            Th: Jefferson
          
        